DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 9-11, 15-23, 30-33 and 40-43 are pending. 
Claims 16, 19 and 40-43 are withdrawn. 
Claims 9-11, 15, 17-18, 20-23 and 30-33 are rejected.   

Election/Restrictions
Applicant's species election of Species (2) and Subspecies (2a) without traverse in the reply filed on 8/15/2022 is acknowledged. Claims 9-11, 15, 17-18, 20-23 and 30-33 read on the elected species of treating metastatic/unresectable cancer with AA in combination with a chemotherapeutic agent. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species does not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended. However, incidental to the search of the elected species additional prior art was discovered that is related to non-elected species of administering a chemotherapeutic agent alone. In the interest of compact prosecution, a rejection over this non-elected species is presented below. Subject matter not embraced by the elected embodiment is withdrawn from further consideration. Claims 16, 19 and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 
invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority
This is a national stage application of PCT/US2019/032883, filed on 5/17/2019, which claims benefit of provisional application 62/673,582, filed on 5/18/2018. Since the ‘582 application provides support under 35 USC 112(a) for the claimed invention, the effective filing date of the claims is 5/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11, 15, 17-18, 20-23 and 30-33 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9, 15, 20-23, and 30 recite the limitation “high dose of AA”. The term “high dose” is a relative term which renders the claims indefinite. The term “high dose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a definition for “high dose”, although some examples are provided. See page 10, which states “[i]n some cases, a high dose of AA includes administering at least 10 g of AA orally per day or up 1 g of AA/kg/day intravenously up to three times a week. In some cases, a high dose of AA is administer [sic] to a mammal (e.g., a human) identified as described herein via an intravenous administration.” These examples do not clearly define the metes and bounds of the term “high dose”. For the purposes of applying prior art, any reference to “high dose” of AA in the prior art will be construed as meeting the claimed “high dose” limitation. This rejection may be overcome by clearly specifying a dosage range for AA. Claims 10-11, 17-18 and 31-33 do not resolve the issue and, therefore, inherent the indefiniteness.
Claims 9 and 30 recite the limitation “reduced level of 5hmC”. The term “reduced level” is a relative term which renders the claims indefinite. The term “reduced level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a clear definition for “reduced level of 5hmC”. A generic description is provided on page 3 (“The method comprises (or consists essentially of or consists of) (a) determining that less than 90 percent of cancer cells of the mammal are positive for the presence of 5hmC”) and some examples are provided on page 9 (“e.g., ‘absent,’ ‘low,’ ‘mild,’ or ‘moderate’ intensity, correlating with less than 90 percent of cancer cells are positive for 5hmC or 5hmC expression”). These examples and embodiments do not provide clear metes and bounds for the “reduced level” limitation. Claims 10-11, 15, 17-18, 20-23 and 31-33 do not resolve the issue and, therefore, inherent the indefiniteness. This rejection may be overcome by claiming a specific range for the level of 5hmC.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shi et al. US 2015/0285807 A1.
Shi teach “methods of detecting malignancy in a tumor of a subject comprising measuring the amount of 5-hmC in a tumor sample and comparing to a control to thereby detect a level of reduction of 5-hmC in the tumor” (Abstract). The “subject” is “preferably a human” (para. [0010]). The tumor is characterized “as malignant when a threshold level of reduction of 5-hmC is detected” (para. [0011]). The method “may further include steps for treatment of the malignancy.” For example, therapy of melanoma generally includes administering to a patient “a standard chemotherapeutic agent [such as] dacarbazine (DTIC)” (para. [0040]). This information anticipates the claims as follows:
Claim 9, drawn to a method of treating cancer, such as melanoma, comprising (a) identifying a mammal (human) as having a cancer comprising a reduced level of 5hmC, and (b) administering a chemotherapeutic agent (dacarbazine (DTIC)).
Claim 10, wherein the mammal is a human.
Claim 17, wherein a chemotherapeutic agent (dacarbazine (DTIC)) is administered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 15, 17-18, 20-23 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US National Library of Medicine. “Randomized, Phase II Trial of Intravenous Ascorbic Acid (Vitamin C) as an Adjunct to Pazopanib in the First-Line Setting for Metastatic or Unresectable Clear Cell Renal Cell Carcinoma (ccRCC)” https://clinicaltrials.gov/ct2/history/NCT03334409?V_1=View#StudyPageTop (first posted: Nov. 7, 2017) as evidenced by Kudo et al. Cancer Sci. 2012, 103, 670-676.
The NLM teaches a phase II clinical trial for treating metastatic or unresectable clear cell renal cell carcinoma (ccRCC) by administering intravenous ascorbic acid (1g/kg 3 times/week) with pazopanib (800 mg daily). NLM does not teach ccRCC having low levels of 5-hmC; however, this feature is an inherent characteristic of kidney cancers as evidenced by Kudo. Kudo reports “5-hmC was scarcely detected in tumors compared to normal tissues, including colon, liver, brain, kidney, skeletal muscle and lung (Fig. 1B), suggesting that the loss of 5-hmC is a common phenomenon in tumorous tissues” (p. 672). Since ccRCC is a type of kidney cancer (albeit the most common type of kidney cancer), a PHOSITA would have reasonably determined that ccRCC inherently exhibits reduced levels of 5-hmC compared to normal/non-cancerous tissues based on Kudo’s reporting of scarcely detecting 5-hmC in kidney tumors. Thus, NLM anticipates the claims as follows:
Claims 9 and 30, drawn to a method of treating cancer, such as a metastatic or unresectable ccRCC, comprising (a) identifying a mammal (human) as having a cancer (ccRCC) comprising a reduced level of 5hmC, and (b) administering a high dose of AA in combination with a chemotherapeutic agent (pazopanib).
Claims 10 and 31, wherein the mammal is a human.
Claims 11, 32 and 33, wherein ccRCC is a type of kidney cancer.
Claim 15, wherein a high dose of AA is administered.
Claim 17, wherein a chemotherapeutic agent (pazopanib) is administered.
Claim 20, wherein a high dose of AA and a chemotherapeutic agent (pazopanib) are administered.
Claim 21, wherein AA and the chemotherapeutic agent (pazopanib) are administered during the same day. Since NLM teaches daily administration of pazopanib and 3 times/week administration of AA, pazopanib and AA are administered during the same day on three different days each week.
Regarding claims 22 and 23, drawn to administering the chemotherapeutic agent before or after AA, respectively, NLM inherently teaches both of these limitations. On a day when pazopanib is administered and AA is not administered, pazopanib is necessarily administered before AA when AA is administered the following day. Furthermore, when AA is administered one day but not the next day, pazopanib necessarily is administered after AA, since AA is not administered on that next day.
According to MPEP 2112(III), a rejection under 35 U.S.C. 102 and 103 can be made when the prior art process seems to be identical except that the prior art is silent as to an inherent characteristic. The following rejection under 35 U.S.C. 103 addresses the obviousness of a cancer (e.g., kidney cancer, such as ccRCC) having a reduced level of 5hmC, about which NLM is silent.
Claims 9-11, 15, 17-18, 20-23 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US National Library of Medicine. “Randomized, Phase II Trial of Intravenous Ascorbic Acid (Vitamin C) as an Adjunct to Pazopanib in the First-Line Setting for Metastatic or Unresectable Clear Cell Renal Cell Carcinoma (ccRCC)” https://clinicaltrials.gov/ct2/history/NCT03334409?V_1=View#StudyPageTop (first posted: Nov. 7, 2017) in view of Kudo et al. Cancer Sci. 2012, 103, 670-676 in further view of The Cancer Genome Atlas Research Network Nature 2013, 499, 43-49.
The NLM teaches a phase II clinical trial for treating metastatic or unresectable clear cell renal cell carcinoma (ccRCC) by administering intravenous ascorbic acid (1g/kg 3 times/week) with pazopanib (800 mg daily). NLM does not explicitly teach ccRCC having low levels of 5-hmC. 
Kudo reports “5-hmC was scarcely detected in tumors compared to normal tissues, including colon, liver, brain, kidney, skeletal muscle and lung (Fig. 1B), suggesting that the loss of 5-hmC is a common phenomenon in tumorous tissues” (p. 672). Kudo is silent regarding the specific type of kidney cells tested.
Considering that ccRCC is the most common type of kidney cancer,1 a PHOSITA would have reasonably determined that ccRCC exhibits reduced levels of 5-hmC compared to normal/non-cancerous tissues. In view of the prior art disclosures combined, a PHOSITA would have found it obvious to administer a high dose of AA and pazopanib to human patients having metastatic/unresectable ccRCC exhibiting reduced levels of 5-hmC. This renders obvious the claims as follows:
Claims 9 and 30, drawn to a method of treating cancer, such as a metastatic or unresectable ccRCC, comprising (a) identifying a mammal (human) as having a cancer (ccRCC) comprising a reduced level of 5hmC, and (b) administering a high dose of AA in combination with a chemotherapeutic agent (pazopanib).
Claims 10 and 31, wherein the mammal is a human.
Claims 11, 32 and 33, wherein ccRCC is a type of kidney cancer.
Claim 15, wherein a high dose of AA is administered.
Claim 17, wherein a chemotherapeutic agent (pazopanib) is administered.
Claim 20, wherein a high dose of AA and a chemotherapeutic agent (pazopanib) are administered.
Claim 21, wherein AA and the chemotherapeutic agent (pazopanib) are administered during the same day. Since NLM teaches daily administration of pazopanib and 3 times/week administration of AA, pazopanib and AA are administered during the same day on three different days each week.
Regarding claims 22 and 23, drawn to administering the chemotherapeutic agent before or after AA, respectively, NLM inherently teaches both of these limitations. On a day when pazopanib is administered and AA is not administered, pazopanib is necessarily administered before AA when AA is administered the following day. Furthermore, when AA is administered one day but not the next day, pazopanib necessarily is administered after AA, since AA is not administered on that next day.

Claim Rejections - 35 USC § 103
Claims  9-11, 15, 17-18, 20-23 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vasanthakumar et al. Cancer Gen. 2015, 208, 167-177 in view of Kudo et al. Cancer Sci. 2012, 103, 670-676, in further view of Ohno et al. Anticancer Res. 2009, 29, 809-816, and in further view of Trivedi et al. Eur. J. Pharmacol. 2016, 784, 99-110.
Vasanthakumar teaches the following:
“A broad spectrum of solid tumors, including gliomas, colorectal, breast, and prostate cancers, reportedly have low levels of 5-hmC associated with down-regulation of TET1, TET2, or TET3 mRNA transcription (12, 110-113), suggesting that the loss of TET-mediated regulation of DNA demethylation contributes to cellular transformation” (p. 172). 
“Apart from the types of solid tumors described [], 5-hmC changes have also been identified in other cancers, including squamous cell carcinomas, breast, liver, lung, and prostate cancers (111,112)” (p. 173). 
“Increasing 5-hmC by using compounds that increase or potentiate TET function would be expected to have a broad use in the treatment of cancer, especially since it has been shown that TET activity is impaired in many cancers. Vitamin C was found to enhance Tet1 activity in [embryonic stem] cells, and it may prove to be an important compound in regulating TET activity in vivo (138)” (p. 173).
Kudo found that “5-hmC was scarcely detected in tumors compared to normal tissues, including colon, liver, brain, kidney, skeletal muscle and lung (Fig. 1B), suggesting that the loss of 5-hmC is a common phenomenon in tumorous tissues” (p. 672).
Trivedi teaches “clear cell renal cell carcinoma (ccRCC) is the most common subtype in renal cell carcinomas” and “is the most malignant tumor in the adult kidney.” “Metastasis is a common event for ccRCC and about one third of ccRCC patients have metastasis at the time of diagnosis. To improve the therapy management of CCRCC, new approaches, which increase the efficiency of cancer cell apoptosis inducing agents, are mandatory. [] [M]anipulation of reactive oxygen species levels in cancer cells can leads [sic] to apoptosis without killing normal cells.” (Abstract and p. 100 left column, citations omitted). Trivedi found “that cisplatin has a significant cytotoxic effect” in reducing cell viability of Caki-2 cells (metastatic ccRCC cells) by inducing apoptosis in a “dose and time-dependent manner.” See, e.g., pp. 104-105.
Ohno teaches “[t]he accumulation of ascorbate in tumors is considered a pharmacological advantage in high-dose intravenous therapy, as this modality is based on gaining sufficient ascorbate concentrations for tumor toxicity” (p. 813). Furthermore, “[v]itamin C has been shown to increase the tumoricidal action of cisplatin, dacarbazine, tamoxifen, doxorubicin and paclitaxel” (p. 812, citations omitted). Ohno cites cases where “high-dose intravenous vitamin C therapy effectively reduced the progression of malignant tumor and improved the health of status of [the] patients” (p. 814). 
Compared to the claimed invention, each reference alone does not explicitly teach the elected embodiment, which is drawn to co-administration of high doses of vitamin C (ascorbic acid (AA)) and of cisplatin for treating a cancer having reduced levels of 5-hmC. However, the references combined render obvious the elected embodiment. In summary:
Ohno teaches: 
(a) high doses of vitamin C have antitumor effects and 
(b) combining vitamin C with cisplatin increases the antitumor effects of cisplatin.
Vasanthakumar teaches: 
(c) solid tumors have low levels of 5-hmC associated with the loss of TET-mediated regulation of DNA demethylation and 
(d) vitamin C “would be expected to have a broad use in the treatment of cancer” because it increases 5-hmC by enhancing Tet1 activity. 
Kudo teaches: 
(e) “the loss of 5-hmC is a common phenomenon in tumorous tissues” such as kidney cancers (a.k.a. renal cell carcinoma). 
Trivedi teaches:
(f) ccRCC, the most common kidney cancer, commonly exhibits metastasis, and
(g) cisplatin induces apoptosis of metastatic ccRCC cells.
In view of the combined teachings, a PHOSITA would have been motivated to treat solid tumors (such as kidney cancer) with a combination of a high dose of ascorbic acid and cisplatin because Kudo teaches kidney cancers have low levels of 5-hmC, Vasanthakumar teaches vitamin C can be used in treating cancer by increasing 5-hmC levels, Ohno teaches high doses of vitamin C have antitumor effects and combining vitamin C with cisplatin improves antitumor effects. Since ccRCC is the most common type of kidney cancer and kidney cancers have low levels of 5-hmC, a PHOSITA would have found it obvious or inherent that ccRCC exhibits reduced levels of 5-hmC compared to normal/non-cancerous tissues. In addition, it would have been obvious to treat metastatic ccRCC because ccRCC commonly exhibits metastasis. 
A PHOSITA would have reasonably expected the combination of high dose vitamin C and cisplatin to have antitumor effects against solid tumors, such as kidney cancer or ccRCC, because cisplatin is known to induce apoptosis in metastatic ccRCC, vitamin C is known to improve the antitumor properties of cisplatin, and vitamin C is taught as a treatment for cancer. And Kudo’s teaching that kidney cancers have low levels of 5-hmC combined with Vasanthakumar teaching that vitamin C can treat cancer by increasing 5-hmC levels would have supported the expectation that kidney cancers, such as ccRCC, could be treated with vitamin C. 
Consequently, the combined prior art teachings render obvious the claimed invention as outlined below:
Claims 9 and 30, drawn to a method of treating cancer, such as a metastatic or unresectable ccRCC, comprising (a) identifying a mammal (human) as having a cancer (ccRCC) comprising a reduced level of 5hmC, and (b) administering a high dose of AA in combination with a chemotherapeutic agent (cisplatin).
Claims 10 and 31, wherein the mammal is a human.
Claims 11, 32 and 33, wherein ccRCC is a type of kidney cancer.
Claim 15, wherein a high dose of AA is administered.
Claim 17, wherein a chemotherapeutic agent (pazopanib) is administered.
Claim 18, wherein cisplatin is administered.
Claim 20, wherein a high dose of AA and a chemotherapeutic agent (cisplatin) are administered.
Regarding claims 21-23, drawn to the administration timing regimen, a PHOSITA would have found it obvious to administer both AA and cisplatin on the same day (claim 21) so that AA could interact with cisplatin to improve the antitumor properties. Changing the sequence of administration (i.e., administering cisplatin first (claim 22) or administering AA first (claim 23)) would have been prima facie obvious in the absence of new or unexpected results according to MPEP 2144.04 (IV)(C).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Cancer Genome Atlas Research Network p. 43 (left column).